UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K [X] Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2007 Commission file number 001-01043 A.Full title of the plans and the address of the plans, if different from that of the issuer named below: Brunswick Retirement Savings Plan Brunswick Rewards Plan Brunswick Rewards Plan with Variable Profit Sharing B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Brunswick Corporation 1 N. Field Court Lake Forest, IL 60045-4811 Financial Statements and Supplemental Schedules Brunswick Retirement Savings Plan Years Ended December 31, 2007 and 2006 With Report of Independent Registered Public Accounting Firm Brunswick Retirement Savings Plan Financial Statements and Supplemental Schedules Years Ended December 31, 2007 and 2006 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedules Schedule H, Line 4a – Schedule of Delinquent Participant Contributions 12 Schedule H, Line 4i– Schedule of Assets (Held at End of Year) 13 Report of Independent Registered Public Accounting Firm The Benefits Administration Committee Brunswick Corporation We have audited the accompanying statements of net assets available for benefits of the Brunswick Retirement Savings Plan as of December 31, 2007 and 2006, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan at December 31, 2007 and 2006, and the changes in its net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole. The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2007, and schedule of delinquent participant contributions for the year ended December 31, 2007, are presented for purposes of additional analysis and are not a required part of the financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan’s management. The supplemental schedules have been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, are fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ERNST & YOUNG LLP Chicago, Illinois June 27, 1 Brunswick Retirement Savings Plan Statements of Net Assets Available for Benefits December 31 2007 2006 Assets Investments at fair value $ 342,409,771 $ 358,935,813 Contributions receivable: Employer 2,039,872 2,235,473 Participants - 488,766 Total receivables 2,039,872 2,724,239 Net assets available for benefits, at fair value 344,449,643 361,660,052 Adjustment from fair value to contract value for fully benefit-responsive investment contracts (350,485 ) 201,395 Net assets available for benefits $ 344,099,158 $ 361,861,447 The Notes to Financial Statements are an integral part of these statements. 2 Brunswick Retirement Savings Plan Statements of Changes in Net Assets Available for Benefits Year Ended December 31 2007 2006 Additions Investment income: Net appreciation (depreciation) in fair value of investments $ (11,433,909 ) $ 9,636,445 Interest and dividends 16,245,522 10,862,827 Contributions: Participants 14,199,565 15,280,399 Rollovers 117,186 33,670 Employer 2,506,523 2,589,755 Total additions 21,634,887 38,403,096 Deductions Distributions and withdrawals to participants 36,168,658 32,537,423 Administrative expenses 56,584 79,541 Total deductions 36,225,242 32,616,964 Transfers into the Plan 55,647 850,304 Interplan transfers, net (3,227,581 ) (1,375,405 ) Net increase (decrease) (17,762,289 ) 5,261,031 Net assets available for benefits: Beginning of year 361,861,447 356,600,416 End of year $ 344,099,158 $ 361,861,447 The Notes to Financial Statements are an integral part of these statements. 3 Brunswick Retirement Savings Plan Notes to Financial Statements 1.
